S'IMPSON, J.
This action is by the appellee for damages for failure, on the part of the appellant, a common carrier, to deliver certain goods, to wit, certain, material for constructing shipping boxes for eggs. The facts are that the material in question was delivered to the defendant, at Huntsville, Ala., on June 5, 1906, for shipment to the plaintiff, at Scottsboro, Ala.; that on the 11th day of June, the goods not having been delivered, the plaintiff brought this suit; that on the 12th day of June the goods arrived and were tendered to the plaintiff, hut he refused to receive the same, as he had already ordered hv telephone and received, other material and shipped his eggs. There Avas a train each day *294from Huntsville to Scottsboro, leaving at 10:35 a. m., and reaching- Scottsboro at 2:50 p. m. Over the objection of the defendant, the plaintiff, while on the stand as a witness, was allowed to testify that “in June eggs will depreciate 20 per cent.” The court, trying the case without a jury, made a special finding of the facts, and rendered a judgment against the defendant for $20.
The decisions of this court are clear to the effect that the damages recoverable for the breach of a contract must be those which flow directly and naturally from the breach, and that any special damages claimed must be shown to have been within the contemplation of the parties at the time of making the contract. — Nichols v. Rasch, 138 Ala. 372, 35 South. 409; Ala. Chemical Co. v. Geiss, 143 Ala. 591, 39 South. 255; Southern Railway Co. v. Coleman, 153 Ala. 266, 44 South. 837. Although the delivery of goods be delayed for an unreasonable time, the carrier cannot be charged for the conversion of the goods, unless demand has been made and refused while the goods are in its possession. Its only liability is for damages caused by the deterioration in value of the goods themselves during the time of delay. — 2 Hutchinson on Carriers (3d Ed.) p. 717, § 651; 6 Cyc. 442, 444, 449. The Supreme Court of Florida has had occasion to consider a case very similar to the one now under consideration, where a carrier was sued for delay in delivering orange boxes, and damages were claimed on account of the shipper’s not being able to pack and ship his oranges for the Christmas market; and that court held that, in order to hold the common carrier liable for such damages, the carrier should have been notified, at the time of shipment, of the peculiar facts and circumstances. — Williams v. Atlantic Coast Line Railroad Co., 56 Fla. 735, 48 South. 209, 24 L. R. A. (N. S.) 134, 131 Am. St. Rep. 169. It follows that the court *295erred in permitting proof of the deterioration in the eggs.
There was no claim in the complaint for special damages, and no proof of general damages. The judgment of the court is reversed, and the cause remanded.
Reversed and remanded.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.